ORDER

PER CURIAM.
Ronald Mills appeals his conviction and sentence for two counts of possession of child pornography.. We have reviewed the briefs of the parties and the record' on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only.- We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2015).